ORDER
PER CURIAM
BNSF Railway Company (“BNSF”) appeals from the trial court’s judgment, following a jury trial, in favor ,of Rob Hays (“Hays”) in the amount of $4,400,000 finding BNSF liable for Hays’s personal injuries sustained while operating a weld truck on BNSF’s track.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.10(b).'